Citation Nr: 1435260	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  13-21 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for glaucoma, to include as secondary to the service-connected traumatic brain injury (TBI).

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to a higher initial disability rating (or evaluation) for migraine headaches due to traumatic brain injury in excess of 0 percent.

6.  Entitlement to an increased disability rating (or evaluation) for pseudofolliculitis barbae in excess of 30 percent.

7.  Entitlement to an increased disability rating for residuals of traumatic brain injury in excess of 0 percent.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1974 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  A separate February 2014 rating decision by the RO addressing rating the service-connected pseudo folliculitis barbae continued the disability rating provided in the October 2011 decision.

In April 2014, the Veteran presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge in Milwaukee, Wisconsin (a Travel Board hearing).  A copy of the hearing transcript has been associated with the electronic file on the "Virtual VA" system.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.
 
The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A RO decision in August 2004 denied service connection for PTSD, finding that an in-service stressor could not be verified and that there was no current diagnosis of PTSD.

2.  The Veteran did not appeal the August 2004 rating decision after being notified of his appellate rights, and no additional evidence was received within one year of the decision.

3.  Evidence received since the August 2004 rating decision is new and material regarding the issue of service connection for PTSD, as it contains evidence not previously considered that raises a reasonable possibility of substantiating the claim.

4.  The Veteran has current PTSD.

5. An in-service stressor sufficient to cause PTSD is corroborated by evidence of record.

6.  The currently diagnosed PTSD is related to service.

7.  The Veteran has a current glaucoma disorder.

8.  There was no eye injury or disease in service.

9.  The current glaucoma disorder is not related to service.

10.  The Veteran is currently service connected for residuals of a traumatic brain injury.

11.  The current glaucoma disorder is not proximately due to, or worsened in severity by, the service-connected residuals of a traumatic brain injury.

12.  For the entire initial rating period, the Veteran has experienced weekly headaches characterized by severe pain that have been managed with prescribed medication.

13.  At no time during the initial rating appeal period has the Veteran experienced completely prostrating headaches, with prolonged attacks, that were productive of severe economic inadaptability.

14.  For the entire rating period on appeal, service-connected pseudofolliculitis barbae has affected more than 40 percent of the entire body, and required constant use of topical treatment and one-time use of corticosteroids.

15.  For the entire rating period on appeal, the residuals of the service-connected traumatic brain injury included migraine headaches.

16.  The Veteran has been unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied service connection for PTSD became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the August 2004 rating decision is new and material to reopen service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

4.  The criteria for service connection for glaucoma, to include as secondary to the service-connected traumatic brain injury, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).  

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating, but no greater than 30 percent, for migraine headaches have been met for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 60 percent rating, but no higher, for pseudofolliculitis barbae have been met for rating period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7813-7806 (2013).

7.  For the entire rating period on appeal, the criteria for an increased (compensable) disability rating for residuals of a traumatic brain injury have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.21, 4.25, 4.124a, Diagnostic Code 8045 (2013).

8.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25, 4.26 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Id.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).

When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In a December 2010 letter, the RO apprised the Veteran of the information and evidence necessary to substantiate the claims for service connection and increased disability ratings, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The December 2010 notice letter included provisions for disability ratings and for the effective date.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims in October 2011.

As to notice for the appeal to reopen service connection for PTSD, given the favorable outcome adjudicated herein, resulting in the reopening of service connection for PTSD, no further explanation is required as to how VA has fulfilled the duties to notify and assist in the appeal to reopen service connection for PTSD.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and incarceration treatment records, Social Security Administration disability benefit records, VA examination reports, the April 2014 Board hearing transcript, lay statements, and statements submitted by the Veteran. 

VA provided examinations for each of the claimed disorders and disabilities in 2011.  The skin was examined in March 2011, a psychiatric examination was provided in February 2011, a more specific traumatic brain injury examination was conducted in May 2011, hearing was examined in April 2011, and glaucoma was addressed in a June 2011 examination.  In each instance, the VA examiner obtained a medical history of past and present symptomatology from the Veteran, reviewed and discussed relevant files in the claims folder, performed physical evaluation, reported on the relevant disability criteria, and provided the requested opinions.  Accordingly, the Board finds that these examinations and medical opinions are adequate and no further medical examination or opinion is needed to decide the issues on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this matter, and no further development is required to comply with the duty to assist in developing the facts pertinent to the issues on appeal.  In view of the foregoing, the Board will proceed with appellate review.

Legal Criteria to Reopen Service Connection

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for PTSD

In the current claim on appeal, the Veteran seeks to reopen service connection for PTSD.  In August 2004, the RO denied service connection for PTSD, and informed the Veteran of the decision in an August 2004 letter.  The RO found that an in-service stressor could not be verified and that there was no current diagnosis of PTSD.  The Veteran did not enter a notice of disagreement with this rating decision within one year of receipt of notice of the decision, and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2013).

In light of the foregoing, new and material evidence in this case must tend to show that the Veteran has current PTSD or the existence of an in-service stressor to which a current PTSD diagnosis can be related.  Since the last final disallowance of the claim in August 2004, recent evidentiary submissions have included VA treatment records through January 2014, a February 2011 VA psychiatric examination report, the April 2014 Board hearing transcript, and statements from the Veteran.

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for PTSD has been received.  The evidence listed above is new, in that this evidence was not of record at the time of the prior final denial.  This new evidence is material because it relates to the unestablished facts of a current PTSD diagnosis and the existence of an in-service stressor to which a current PTSD diagnosis can be related, so it raises a reasonable possibility of substantiating the claim.  Specifically, the VA treatment records include treatment for PTSD as recently as January 2014, and statements from the Veteran and his original treating VA psychiatrist relating the PTSD to a large fuel fire on the U.S.S. Ranger in 1984.  See April 2014 Board hearing transcript at 57; October 2010 VA psychiatrist letter.

The United States Court of Appeals for Veterans Claims has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for PTSD.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  38 C.F.R. § 3.304(f). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror. 

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran, 6 Vet. App. 283.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for PTSD

The Veteran asserts that he has PTSD due to an event that occurred on the U.S.S. Ranger in 1984.  Specifically, the Veteran contends that PTSD was caused by being trapped onboard the U.S.S. Ranger during a fire and seeing crewmates die during the accident.  See April 2104 Board hearing at 63-66.

Initially, the Board finds that the Veteran has current PTSD.  PTSD was diagnosed as recently as January 2014, following VA psychiatric care.  See January 3, 2014 VA treatment note.  The VA treatment records reflect that PTSD has been diagnosed in accordance with DSM-IV criteria.  See August 27, 2013 VA treatment note.

The Board finds that an in-service stressor sufficient to cause PTSD is corroborated by evidence of record.  The Veteran has written and testified that he was onboard the U.S.S. Ranger during an onboard fire, and that his experiences during this fire have resulted in nightmares, fearful recollections and other symptoms that have been treated since 2004.  See August 2012 letter; See April 2104 Board hearing at 63-72.  Review of the personnel records reflects that there was a fire onboard the U.S.S. Ranger in 1983 and that the Veteran was onboard the ship at this time.  

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is in equipoise on the question of whether the current PTSD is related to the in-service stressor.  The February 2011 VA examiner did not diagnose PTSD but opined that it is more likely than not that the reported symptomatology of PTSD is primarily related to child abuse issue and neglect.  The VA examiner received a comprehensive history from the Veteran and reviewed the claims file.  The VA examiner's rationale provides a thorough overview of this history and considers life events including the Veteran's childhood, experiences in the military, and incarceration after military service.

The record also includes the medical opinion of the VA psychiatrist who has been providing psychiatric care to the Veteran since January 1994.  In an October 2010 letter, the VA psychiatrist stated that the traumatic episode initiating the PTSD was being caught in a large fuel fire on the U.S.S. Ranger.  Although the letter did not present a full rationale for the opinion, the record includes treatment records provided to the Veteran by the same VA psychiatrist from January 2004 through January 2014.  Review of these treatment records reflect that the VA psychiatrist had knowledge of the Veteran's history of abuse as a child when writing the October 2010 letter.  The records from January 2004 reveal that the Veteran sought entry to a VA PTSD program based on the experience onboard the U.S.S. Ranger, but that the Veteran was not eligible for the program because the stressor was not combat related.

The Board finds the February 2011 VA medical opinion and the October 2010 letter written by the VA psychiatrist to be equally probative.  Although the opinions support different etiology of the PTSD, both medical opinions are based on a thorough medical history and adequate medical training.  For these reasons, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the current PTSD is related to the in-service stressor.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.

Service Connection for Glaucoma

The Veteran contends that a current glaucoma disorder is related to service.  The Veteran specifically maintains that his vision was not adequately tested at service separation to determine if there was a disability in service, or alternatively, that the current glaucoma disorder was caused or aggravated by a service-connected traumatic brain injury.  See August 2012 letter; April 2014 Board hearing transcript at 47-48.

The Board finds that the Veteran has a current glaucoma disorder.  Glaucoma was diagnosed in both eyes at a VA eye clinic in March 2004 and VA treatment records through January 2014 reflect ongoing treatment. 

On review of all the evidence, lay and medical, the Board finds that there was no eye injury or disease in service.  Service treatment records do not include any complaints, symptoms, or treatment for an eye injury or disease.  Service examination reports from October 1986 and at service separation in May 1987 show normal clinical evaluation of the eyes and full field of vision across 180 degrees.  The Veteran denied a history of eye trouble on the May 1987 and October 1986 reports of medical history.  

Although the Veteran disputes the adequacy of the May 1987 eye test, contending that eye health may have been deteriorating at that point, the Veteran has not identified any instance of an eye injury or disease in service, or any chronic symptoms of an eye disorder dating back to service.  The Veteran's specific contention - that he was not evaluated by a certified optometrist or given an array of optometry tests - does not allege any errors made by the May 1987 service examiner that would indicate that the evaluation of the Veteran's eyes at service separation was incorrect.

The service treatment records, which appear to be complete, reflect that the Veteran was treated for other injuries and disorders during service for which he did seek treatment; however, the remaining service treatment records do not include any complaints, symptoms, or treatment for an eye injury or disease.  The Veteran presented for treatment of multiple other conditions including low back pain, hemorrhoids, skin rashes, foot and ankle injuries, and hemorrhoids.  Similarly, the Veteran reported a history of swollen joints, recurrent back pain, venereal disease, and frequent trouble sleeping, among many others - including several that were marked as "don't know" - but specifically denied any history of eye trouble in the May 1987 and October 1986 medical history reports.  Thus, in consideration of the other evidence included in the service treatment records, it is likely that any eye trouble or vision impairment would have been mentioned in service.  As a result, the absence of any in-service complaint, finding, or reference to treatment for an eye condition weighs against finding an eye injury or disease in service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

Even if the Board were to find an eye injury or disease in service, the weight of the evidence is against finding that the current glaucoma disorder is related to service.  The June 2011 VA eye examiner opined that the current glaucoma disorder is not related to any service activities.  The VA examiner's rationale included normal vision at service entry, normal vision at service separation, and onset of glaucoma in 2004, which was notably "not an angle closure problem at the time of the diagnosis."   The VA examiner also considered the history of "neglected follow up," that resulted in eye surgery in 2009 and present angle closures.  The Veteran's vision was 20/20 when he began treatment for glaucoma in 2004.

For these reasons discussed above, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran's current glaucoma disorder is directly related to active service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board has also considered the theory that the current glaucoma disorder is related to the service-connected traumatic brain injury.  The Veteran asserts that the current glaucoma disorder was aggravated and accelerated by the service-connected traumatic brain injury.  See April 2014 Board hearing transcript at 52.

The Board notes that the Veteran is service connected for residuals of a traumatic brain injury.  Service connection for residuals of a traumatic brain injury has been in effect since February 2010. 

On review of all the evidence, lay and medical, the Board finds that the current glaucoma disorder is not proximately due to, or worsened in severity by, the service-connected traumatic brain injury.  The June 2011 VA medical opinion discussed above was provided pursuant to the specific question of whether the glaucoma disorder is related to the traumatic brain injury, and the VA examiner opined that the glaucoma disorder was not related to any activities, including the traumatic brain injury, in service.  The examiner noted the reported history of a truck accident and the fall on board the U.S.S. Ranger, neither of which involved "impact injury" to the eyes.

The record also includes statements from Dr. P.H. and Dr. R. regarding the relationship between the current glaucoma disorder and the service-connected traumatic brain injury.  Dr. R. opined that it was at least as likely as not that the glaucoma disorder is aggravated by the traumatic brain injury.  No additional commentary, to include a rationale of how the opinion was reached, was provided.  Similarly, Dr. P.H. stated only that it was his "professional opinion that traumatic brain injury can cause vision loss."  Dr. P.H. did not address any particular details about the Veteran's case, or distinguish between general vision loss and vision loss due to glaucoma.  

Based on the evidence of record, the weight of the competent and credible evidence is against finding that the current glaucoma disorder is not proximately due to, or worsened in severity by, the service-connected traumatic brain injury.  The Board assigns more probative weight to the medical opinion provided by the June 2011 VA examiner who provided a clear rationale that addressed the particular facts of the Veteran's case that were relevant to establishing the etiology of the current glaucoma disorder and its relationship to the service-connected traumatic brain injury.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Bloom v. West, 
12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In contrast, the private opinions provided by Dr. P.H. and Dr. R. provide no rationale and only bare conclusions; therefore, neither opinion is probative of the question of whether the current glaucoma disorder is not proximately due to, or worsened in severity by, the service-connected traumatic brain injury.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  

As a result, service connection based on a secondary theory of entitlement is also not warranted.  38 C.F.R. § 3.310(a).  Because the preponderance of the evidence is against this theory, the benefit-of-the-doubt doctrine is not for application.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Criteria 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans' Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In an appeal for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2 (2013)

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Initial Rating for Migraine Headaches

For the entire initial rating period from February 10, 2010, the Veteran's migraine headache disability has been rated as noncompensable.  The Veteran contends that a higher initial rating is warranted based on symptoms including prostrating headaches once per week, and additional severely painful headaches on a daily basis.  See April 2014 Board hearing transcript at 32-37.

The service-connected migraine headache disability has been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a Veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in relative equipoise on the question of whether, for the entire initial rating period, the evidence more nearly approximated the criteria for a higher disability rating of 30 percent.  For the entire initial rating period, the Veteran has experienced weekly headaches characterized by severe pain that have been managed with prescribed medication.

During the April 2014 Board hearing, the Veteran testified to having prostrating headaches once per week, and additional severely painful headaches on a daily basis.  See April 2014 Board hearing transcript at 32-37.  The Veteran differentiated the headaches by explaining that the prostrating headaches were defined by pulsing and more severe pain.  See id. at 32-36.  The Veteran stated that he has gone to VA medical facilities to receive urgent care for the most severe headaches, and also called the VA medical facility to speak with the triage nurse.  See id. at 38.

VA treatment records show prescription of several pain medications for migraine symptoms throughout the rating period.  VA treatment records also include a record from December 21, 2013, when the Veteran denied any unusual headaches and described "just my normal little pulsating in my head I always have."  VA treatment records also show urgent care and telephone outpatient notes, both of which indicate severe headaches more than once a week but do not suggest that the Veteran was affected by slightly less severe headaches on a daily basis.  See, e.g., December 21, 2011 VA treatment note; November 28, 2012 VA treatment note; November 29, 2012 VA treatment note.  VA treatment records do not show treatment or complaints of less frequent but more severe headaches, or any use of the description of "prostrating" headaches.  Prison treatment records also show treatment for chronic migraine headaches characterized by pounding and throbbing.  See, e.g., October 2008 Bureau of Prisons Health Services Clinical Encounter note.

The Board finds that the evidence is in relative equipoise regarding whether the criteria for the 30 percent rating under Diagnostic Code 8100 are met for the entire initial rating period.  The evidence indicates that the Veteran experienced several severely painful headaches per week that were managed by prescription medication; however, the weight of the evidence is against finding that the most severe headaches are fairly defined as "prostrating" headaches.  Although the Veteran described his most severe headaches as "prostrating" during the April 2014 Board hearing, the VA treatment records indicate that the Veteran sought treatment for a single kind of painful, pulsating migraine that occurred more than once a week, and which often occurred late at night and for three to four hours.  Resolving reasonable doubt in the Veterans favor, the Board finds that the headaches are of such frequency and severity that they more nearly approximate the criteria for the 30 percent rating under Diagnostic Code 8100 for the entire initial rating period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 38 C.F.R. §§ 4.3, 4.7, 4.124a.

The Board also finds that at no time during the initial rating appeal period has the Veteran experienced completely prostrating headaches, with prolonged attacks, and the headaches have not produced severe economic inadaptability, as required for a higher disability rating of 50 percent.  The Veteran has not asserted and the record does not otherwise show that the migraines have produced severe economic inadaptability.  Although the Veteran's migraines are frequent, the frequency, duration, and severity of the headaches are contemplated by the 30 percent disability rating.  Thus, the Board finds that a higher 50 percent disability rating for service-connected migraines is not warranted.  38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Pseudofolliculitis Barbae

The Veteran contends that the severity of service-connected pseudofolliculitis barbae warrants a disability rating in excess of 30 percent.  Specifically, the Veteran asserts that the pseudofolliculitis barbae requires systemic therapy for treatment, justifying a higher disability rating.  See April 2014 Board hearing transcript at 3-4, 10-16.

There is no Diagnostic Code that specifically addresses pseudofolliculitis barbae; therefore, the Veteran's skin disorder has been evaluated to an analogous disability under Diagnostic Code 7813-7806, which addresses dermatophytosis (or ringworm).  See also 38 C.F.R. § 4.27 (2013) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned).  Diagnostic Code 7813 provides that the disability is to be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, as scars under Diagnostic Codes 7801 through 7805, or as dermatitis under Diagnostic Code 7806, depending upon the predominant disability.  38 C.F.R. § 4.118.  As indicated by the hyphenated rating code, the Veteran's current 30 percent disability rating is based on the criteria used to rate dermatitis under Diagnostic Code 7806.

Diagnostic Code 7800 addresses scars or disfigurement of the head, face, or neck. Under this Diagnostic Code, a 30 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement. The next higher, 50 percent, rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  Id.  

Note (1) to Diagnostic Code 7800 lists the eight characteristics of disfigurement for purposes of evaluation under § 4.118, as follows: (1) scar five or more inches (13 or more centimeters (cm)) in length; (2) scar at least one-quarter inch (0.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Note (5) states that the characteristics of disfigurement may be caused by one scar or by multiple scars, and that the characteristics required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation. 
38 C.F.R. § 4.118.

Note (3) to Diagnostic Code 7800 provides that unretouched color photographs are to be taken into consideration when evaluating under these criteria.  Moreover, Note (4) states that disabling effects of scars other than disfigurement, such as pain, instability, and residuals of associated muscle or nerve injury, are to be evaluated separately under the appropriate diagnostic code(s).  Id.  

Diagnostic Code 7806 addresses dermatitis or eczema.  Diagnostic Code 7806 provides a 30 percent evaluation when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period; and a 60 percent evaluation when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  38 C.F.R. § 4.118.

After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the symptoms of the pseudofolliculitis barbae more nearly approximate the criteria for a higher 60 percent rating under Diagnostic Code 7806.  The Board finds that, for the entire rating period on appeal, service-connected pseudofolliculitis barbae has affected more than 40 percent of the entire body, with constant use of topical treatment and one-time use of corticosteroids.

The Veteran underwent a VA skin examination in January 2014.  The January 2014 VA skin examination report reflects that pseudofolliculitis barbae affected 20 to 40 percent of the Veteran's total body area, and 20 to 40 percent of exposed areas.  The VA examiner reported that the Veteran was treating pseudofolliculitis barbae with benzoyl peroxide and tretinoin, two topical treatments that were used on a constant or near-constant basis.  The Veteran was previously evaluated by VA in January 2011, when the VA examiner reported that pseudofolliculitis barbae affected 5 percent of the total body area, and 20 percent of exposed areas.  At that time, the Veteran was treating pseudofolliculitis barbae with benzoyl peroxide, clindamycin, and doxycycline, none of which are corticosteroids.  

The January 2014 VA examiner also noted the presence of scars related to pseudofolliculitis barbae, which were located on the face and posterior neck and back region.  The VA examiner stated that these scars did not leave gross distortion or asymmetry of facial features or visible or palpable tissue loss; elevation, depression, adherence to underlying tissue, or missing underlying soft tissue; or abnormal pigmentation or texture of the head, face, or neck.  Although the VA examiner stated that these scars were not unstable or painful, the Veteran testified during the April 2014 Board hearing that the scars are tender and painful.  See April 2014 Board hearing transcript at 11.  

VA treatment records show that the Veteran was treated on several occasions for pseudofolliculitis barbae; however the treatment records do not include any estimates of the total body area or exposes areas were affected.  During the April 2014 Board hearing, the Veteran testified that pseudofolliculitis barbae affected approximately 60 percent of his back and approximately 60 percent of the upper chest area.  See April 2014 Board hearing transcript at 6, 10.  The Veteran also submitted an August 2012 letter indicating that pseudofolliculitis barbae affected 70 percent of his total body area.  VA treatment records also reflect that the Veteran was prescribed a methylprednisone dose pack, an oral corticosteroid, in March 2013.  The methylprednisone dose pack expired in April 2013.

In sum, the evidence demonstrates that at least 20 to 40 percent of the Veteran's total body area was affected by pseudofolliculitis barbae.  See January 2014 VA skin examination report.  However, the Veteran has testified and submitted photographs to suggest that pseudofolliculitis barbae - and its residual scarring - have affected approximately 70 percent of the entire body area.  The January 2014 photographs, which are contemporaneous with the January 2014 VA skin examination, suggest that pseudofolliculitis barbae affects a substantial portion of the Veteran's face, neck, head, and back, and that, when photographed, more closely approximated 40 percent body coverage than 20 percent.  The Veteran has described a chronic skin disorder that requires daily use of topical treatments and which can spread to larger percentages of the total body when the disorder is active and inflamed.  See April 2014 Board hearing transcript.  At one such phase, the Veteran was prescribed to methylprednisone, a corticosteroid, to control a breakout.  After resolving all reasonable doubt in the Veteran's favor, the Board finds that service-connected pseudofolliculitis barbae has affected more than 40 percent of the entire body, with constant use of topical treatment and one-time use of corticosteroids, and that the criteria for a higher 60 percent disability rating under Diagnostic Code 7806 have been more nearly approximated.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.118.  The 60 percent disability rating is the highest available rating under Diagnostic Code 7806.  Id. 

The Board has also considered the Veteran's contentions regarding residual scarring caused by the service-connected pseudofolliculitis barbae.  As noted above, the January 2014 VA examiner noted the presence of scars related to pseudofolliculitis barbae, which were located on the face and posterior neck and back region.  However, the Board took these scars into consideration when determining what percentage of the Veteran's total body was affected by pseudofolliculitis barbae.  The inflamed skin and residual scarring caused by active pseudofolliculitis barbae effectively cover the same body area and create overlapping manifestations due to the frequency of active of pseudofolliculitis barbae.  As a result, a separate rating for residual scarring based on body areas affected would result in impermissible pyramiding.  38 C.F.R. § 4.14.  For these reasons, the Veteran is not entitled to a higher disability rating or a separate rating under any other Diagnostic Code for the pseudofolliculitis barbae or its residual scarring; however, the Board notes that the overlapping symptomatology was a factor weighed in the Veteran's favor when resolving reasonable doubt to find that the Veteran's service-connected pseudofolliculitis barbae more closely approximated the criteria for a higher 60 percent disability rating under Diagnostic Code 7806.  38 C.F.R. § 4.118.

Increased Rating for Residuals of a Traumatic Brain Injury (TBI)

The Veteran has asserted that certain cognitive and social impairments, including memory loss, fatigue, difficulty with social interactions, and balance problems, are results of the service-connected TBI.  See August 2012 letter; April 2014 Board hearing transcript at 23-24.  For these reasons, the Veteran contends that a compensable disability rating for residuals of a TBI are warranted.

Diagnostic Code 8045 provides for the evaluation of TBI.  38 C.F.R. § 4.124a. Under Diagnostic Code 8045, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Adjudicators are to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Adjudicators are to evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, they are to separately evaluate any residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Adjudicators are to evaluate emotional/behavioral dysfunction under 38 C.F.R. 
§ 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, they are to evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Adjudicators are to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate Diagnostic Code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI. For residuals not listed here that are reported on an examination, adjudicators are to evaluate under the most appropriate Diagnostic Code. Adjudicators are to evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Adjudicators are to assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," adjudicators are to assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id. 

The evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.

After a review of all the evidence, both lay and medical, the Board finds that the only residual symptom of the service-connected TBI is migraine headaches.  Per Diagnostic Code 8045, the Veteran has already been rated under the appropriate code for migraine headaches.  38 C.F.R. § 4.124a.  As such, separately rating this symptom under Diagnostic Code 8045 would constitute improper pyramiding.  38 C.F.R. § 4.14.

As noted above, the Veteran has asserted that certain cognitive and social impairments, including memory loss, fatigue, difficulty with social interactions, and balance problems, are results of the service-connected TBI.  See August 2012 letter; April 2014 Board hearing transcript at 23-24.  The Veteran is competent to report these symptoms, and the March 2011 VA psychiatric examination referenced by the May 2011 VA TBI examiner confirms that symptoms including impaired judgment, memory impairment, and attention and concentration difficulties are present.  See Layno, 6 Vet. App. 465.  However, the Veteran's statements and testimony are not competent for the purpose of determining that these symptoms are attributable to the service-connected TBI because the evidence does not demonstrate that the Veteran has the knowledge, training, or experience necessary to render a medical opinion regarding whether these cognitive and social impairments are due to the service-connected TBI.  See Kahana, 24 Vet. App. at 437.  Under the facts and circumstances of this case, a competent medical opinion requires understanding of the effects of other diagnosed conditions including paranoid personality disorder, major depressive disorder, antisocial personality disorder, legal blindness, and degenerative disc disease in the low back, and how to distinguish the effects of those disorders from the service-connected TBI.  As the Veteran has not demonstrated this knowledge, training, or understanding, the Board finds that the Veteran's statements connecting including memory loss, fatigue, difficulty with social interactions, and balance problems to the service-connected TBI are not probative.

In contrast, the May 2011 VA TBI examiner addressed the Veteran's complaints and symptoms reported as TBI symptoms and addressed different causes for all symptoms other than migraine headaches.  Balance, mobility, and gait problems were attributed to the Veteran's back disorder and vision impairment.  The VA TBI examiner referenced the March 2011 VA psychiatric examination report to rule out the cognitive and social impairments as due the service-connected TBI.  In March 2011 VA psychiatric examiner noted that performance across all measures of neuropsychometric instruments and functions - those that test attention, concentration, and receptive language - was poor.  However the results were consistent with the Veteran's history of a developmental disability and previous academic performance.  Similar rationale was applied to memory impairment and confusion symptoms.  The March 2011 VA psychiatric examiner ultimately opined that it is more likely than not that there are no residuals of mild closed cranial trauma, or in other words, no residual symptoms or cognitive impairments that could be linked to the service-connected TBI.

As neither the May 2011 nor the March 2011 VA examiner attributed any residual symptoms or cognitive impairment to the service-connected TBI, other than migraine headaches which have been separately evaluated, the Board assigns a level of severity of "0" to each of the 10 facets addressed in the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  See 38 C.F.R. § 4.124a.  As such, the Board finds that the weight of the evidence is against finding that the symptoms of the service-connected TBI met or more nearly approximated the criteria for a higher 10 percent disability rating under Diagnostic Code 8045.  Id.  Accordingly, the preponderance of the evidence is against a compensable rating for TBI residuals under Diagnostic Code 8045, and the claim for a compensable rating must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8045.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for any of the issues addressed above.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by migraine headaches is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Diagnostic Code 8100 provides specific ratings based on the frequency and duration of prostrating attacks, and economic inadaptability due to headaches and related attacks.   In this case, the Veteran's migraine disability has manifested weekly headaches characterized by severe pain that have been managed with prescribed medication, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 38 C.F.R. § 4.124a.

Similarly, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected pseudofolliculitis barbae is contemplated by the rating criteria, and no referral for extraschedular consideration is required.  Considering the lay and medical evidence, the pseudofolliculitis barbae has affected more than 40 percent of the entire body, requiring constant use of topical treatment and one-time use of corticosteroids, and leaving residual scarring on the face, neck, back, and chest.  The schedular rating criteria, including DC 7806 and the alternative evaluations under DCs 7801 and 7802 specifically provide for disability ratings based on skin conditions and residual scarring affecting the head, face, neck, and all other parts of the body.  In sum, these ratings consider disfigurement, scars, types of treatment, longevity of treatment, and the percentages of the entire body and exposed areas affected by a particular skin disorder.  For these reasons, the Board finds that the schedular rating criteria for skin conditions are adequate to rate the Veteran's furunculosis, and referral for consideration of an extra-schedular evaluation is not warranted.  See Bagwell, 9 Vet. App. 337; Shipwash, 8 Vet. App. at 227; 38 C.F.R. § 4.118.

Lastly, the Board finds that no referral for extraschedular consideration of the TBI residuals is required.  As discussed above, the only medically identified symptom that has been identified as a residual of the service-connected TBI is migraine headaches.  The scheduler rating criteria specifically contemplate that most TBI residuals will be rated under the appropriate diagnostic codes.  The Veteran's migraine headaches have been appropriately evaluated under Diagnostic Code 8100.  Although the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table contemplates a wide range of symptomatology not covered by other codes including symptoms related to memory, attention, concentration, executive functions, judgment, social interaction, orientation, motor activity, visual spatial orientation, subjective symptoms, neurobehavioral effects, communication, and consciousness, the Board determined that there were no such symptoms that could be attributed to the service-connected TBI.  As such, no referral for extraschedular consideration of the TBI residuals is warranted.  See Bagwell, 9 Vet. App. 337; Shipwash, 8 Vet. App. at 227; 38 C.F.R. § 4.124a, Diagnostic Code 8045.

TDIU Legal Criteria

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice, 22 Vet. App. 447; Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1) (2013).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski,
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2013).

TDIU Analysis

In an October 2010 VA Form 21-8940, the Veteran asserted that he is unemployable due to service-connected back and skin disorders.  The Veteran contends that he cannot be hired in the food service industry, where he is trained and experienced, because of the difficulties caused by heavy lifting, prolonged standing, bending, and hygiene concerns.  See April 2014 Board hearing transcript at 75-76.

Initially, the Board finds that the Veteran meets the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration of TDIU.  For the entire rating period on appeal, the Veteran had been service connected for a low back disorder, pseudofolliculitis barbae, TBI, and migraine headaches, rated at 40, 60, 0, and 30 percent disabling, respectively, for a combined disability rating of 80 percent.  See 38 C.F.R. §§ 4.25, 4.26.  In addition, pursuant to this decision, the Veteran is also service-connected for PTSD, which has not been rated.  Nevertheless, as pseudofolliculitis barbae has been rated at 40 percent or more, and the combined disability rating has been 70 percent or more for the entire rating period on appeal, the Veteran met the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) that allow for consideration of TDIU based on multiple service-connected disabilities.  For this reason, application of a TDIU is appropriate so long as the severity of the Veteran's disabilities rendered him unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).

After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities, alone, rendered him unable to secure (obtain) or follow (maintain) substantially gainful employment.  The evidence demonstrates that the Veteran last worked full time in 2002 as a "house manager" and had worked as a chef or food service manager for the previous nine years before that.  See October 2010 VA Form 21-8940.  The Veteran completed two years of college and was trained for data processing in 1988.  In an August 2004 memorandum, VA determined that Vocational Rehabilitation is infeasible based on the severity of the disabling conditions, physical limitations imposed, and emotional instability.  The August 2004 memorandum also states that retraining or employment would create further emotional and physical hardship for the Veteran.

No single VA examination has considered all of the Veteran's service-connected disabilities and how the total disability picture affects the Veteran's employability.  However, the May 2011 VA examiner opined that "substantial employment in the fields he has worked and been trained in including food services management or work as a chef is precluded by [the] chronic back pain," and that back pain is worsening over time.  The March 2011 VA examiner did not identify any impediments to employment based on pseudofolliculitis barbae, other than to avoid use of a close fitting respirator on the face; however, given the severity of the Veteran's skin disorder as evidenced by the January 2014 photographs, and given his training in the food service industry, it is reasonable to believe that the Veteran's skin disorder could affect his employability.  The Veteran testified during the April 2014 Board hearing that active pseudofolliculitis barbae can create the risk of bacterial infection on food.  See April 2014 Board hearing transcript at 76-77.

In sum, the Veteran's combined disability rating of 80 percent is indicative of steep challenges to employability.  VA has determined that Vocational Rehabilitation is infeasible, and the specific symptoms presented by the service-connected low back and skin disorders have direct bearing on the Veteran's ability to secure or follow substantially gainful employment in the field in which he is trained and experienced.  Although the Veteran has a history of incarceration for forgery and was discharged from service due to misconduct with drugs, the disability picture presented by the service-connected disabilities discussed above, as well as the chronic migraines, brings the evidence into relative equipoise as to whether the Veteran's service-connected disabilities, alone, render him unable to secure or follow substantially gainful employment.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected disabilities are of sufficient severity to preclude him from obtaining or retaining gainful employment to warrant a TDIU for the entire period on appeal.  §§ 3.340, 3.341, 4.15, 4.16. 
 

ORDER

New and material evidence having been received, the appeal to reopen service connection for PTSD is granted.

Service connection for PTSD is granted.

Service connection for glaucoma, to include as secondary to the service-connected traumatic brain injury, is denied.

An initial rating of 30 percent, but no greater than 30 percent, for migraine headaches is granted.

An increased rating of 60 percent, but no greater than 60 percent, for pseudofolliculitis barbae is granted.

For the entire increased rating period, a disability rating in excess of 0 percent for residuals of a TBI is denied.

A TDIU is granted.

REMAND

Service Connection for Hearing Loss

After a review of the record, the Board finds that additional development is needed before proceeding with appellate review on the issues of service connection for bilateral hearing loss.  Specifically, a new VA examination is required to fulfill VA's duty to assist the Veteran in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

The Veteran asserts that a current bilateral hearing loss disorder is related to acoustic trauma sustained in service.  Specifically, the Veteran contends that his hearing loss was caused by exposure to flight noise while performing aviation-related duties.  See August 2012 letter.  The DD Form 214 reflects a military occupational specialty (MOS) of "MS," which is the code designated for mess management specialist.  The mess management specialist MOS entails a low probability of exposure to hazardous noise, and does not involve jet maintenance responsibilities.  See VBA Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  However, an additional DD Form 214 found in the claims file reflects an MOS of aviation boatswains mate ("ABE"), which involves work with launching and recovering equipment, and entails a high probability of exposure to hazardous noise in service.  See id.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Here, while the Veteran was afforded a VA examination for bilateral hearing loss in April 2011, the VA examiner did not provide a medical opinion that addressed the Veteran's high probability of exposure to hazardous noise in service as an aviation boatswain's mate.  The medical opinion addressed the Veteran's audiometric scores at service enlistment and separation, as well as delayed onset of hearing loss.  However, in this case, an adequate medical opinion must address the Veteran's hazardous noise exposure in service.  Barr, 21 Vet. App. at 311-12; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (the absence of service treatment records showing in-service evidence of hearing loss is not fatal to the claim for service connection).  Thus, a new examination for bilateral hearing loss is warranted.  See id.; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  In the examination report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should offer the following opinion: 

Is it as likely as not (i.e., to a probability of 50 percent or greater) that the current bilateral hearing loss had its onset during service or was otherwise causally or etiologically related to service, to include exposure to hazardous noise as an aviation boatswains mate?  

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

When providing this medical opinion, the VA examiner is asked to consider the March 1976 audiometric data found in the service treatment records, which indicates some degree of hearing loss that is outside the normal range.  In addition, the VA examiner should address the April 20, 2011 VA treatment record addendum indicating that there is "no evidence of IAC lesion or retrocochlear pathology to explain asymmetric SNHL."

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).


This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


